Lydon, J.
An appeal having been taken to this court by defendant from a judgment of the Municipal Court of the City of New York, Borough of Manhattan, Third District, entered ón the 1st day of December, 1932 (148 Misc. 129), and the said appeal having been heard, and due deliberation having been had thereon, it is ordered and adjudged that the judgment of the Municipal Court so appealed from be, and the same is hereby, affirmed, with twenty-five dollars costs to the respondent.
All concur; present, Lydon, Callahan and Frankenthaler, JJ.